Case:18-05191-EAG13 Doc#:225 Filed:06/11/20 Entered:06/11/20 21:37:11                       Desc: Main
                           Document Page 1 of 5


                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF PUERTO RICO

  In re:                                                Case No. 18-05191-BKT13

  PEDRO J NEVAREZ BRUNO                                 Chapter 13

  Debtor


                            OPPOSITION TO MOTION TO DISMISS

 TO THE HONORABLE COURT:

           COMES NOW Debtor, represented by the undersigned counsel, and very respectfully avers and

 prays as follows:

           1.     On September 7, 2018, Debtor filed a voluntary petition for relief pursuant to 11

 U.S.C. Chapter 13 (Dkt. No. 1).

           2.     Movant is the holder of the disallowed proof of claim number 6 against Debtor. See

 Order granting Debtor’s Objection to Claim at (Dkt. No. 85).

           3.     Movant is also mother of Debtor’s minor child who is a DSO recipient.

           4.     On May 12, 2020, Movant filed a third motion to dismiss, this time, grounded on

 Debtor’s alleged failure to make post-petition DSO Payments (the “Motion to Dismiss”) (Dkt. No.

 222). In support of the allegations of the Motion to Dismiss, Movant asserts that Debtor failed to pay

 pre and postpetition DSO payments as per state court order (Dkt. No. 222, p. 1). The referenced order

 is attached as Exhibit 1 to the Motion to Dismiss. See Dkt. No. 222, p. 2, ¶ 5-6. Furthermore, the

 arguments in support of the Motion to Dismiss based upon failure to pay post-petition DSO

 obligations are circumscribed to pages 13 to 14 of the Motion to Dismiss.

           5.     The remaining allegations included in the Motion to Dismiss are unrelated to the basis

 of said Motion to Dismiss, i.e., payment of DSO obligations. However, Movant lacks standing to

 seek dismissal of the instant case under any other grounds aside from DSO payments, because


                                                    1
Case:18-05191-EAG13 Doc#:225 Filed:06/11/20 Entered:06/11/20 21:37:11                         Desc: Main
                           Document Page 2 of 5


 Movant’s claim was disallowed. See Order denying Movant’s (previous) Motion to Dismiss at Dkt.

 No. 130, wherein this Honorable Court found that Dr. Cruz had no standing in this bankruptcy

 proceeding to pursue legal remedies. As such, movant is attempting to restate and rehash

 controversies that had been previously entertained and ruled upon by this Honorable Court.

           6.     As a result, the remaining allegations of the Motion to Dismiss, unrelated to DSO,

 should be stricken from the record based on Movant’s lack of standing, as they are also unsupported

 by admissible evidence, are speculative, and inflammatory (and, for the same reasons are outright

 denied). Based on the above, and for the reasons set forth below, the Motion to Dismiss should be

 denied.

 I. Movant’s exhibits must be stricken as faulty, alternatively, movant must be compelled to
    submit a certified translation of the documents and exhibits

    7. Federal Local Rule 5(g) states that

           (g) Translations. All documents not in the English language which are presented or
           filed, whether as evidence or otherwise, must be accompanied by a certified translation
           into English prepared by:
           (1) Interpreter certified by the Administrative Office of the U.S. Courts, or
           (2) a translator who has approved Phase I (written legal translation) of the Federal
           Court Interpreters Certification Examination, or
           (3) a translator, certified by the American Translator Association, or who has a
           post-graduate degree from an accredited post-graduate education translation program.
           In lieu of the above, by stipulation of the parties.

      8.          No certified translation was tendered by Movant, nor a stipulation of the parties, as

 required by Federal Local Rule 5(g).

      9.          Furthermore, Local Bankruptcy Rule 9070-1(c) states that

           (c) Form of Exhibits. Copies of exhibits that are intended to be offered as exhibits in
           a contested matter or hearing must be legible and copies of photographs must be in
           color, unless the original photograph is in black and white. Exhibits submitted in
           violation of this rule will not be admissible into evidence. All exhibits and
           documentary evidence in Spanish or other language shall be fully translated to the
           English language by a certified translator.

      10.         In the instant case, the Motion to Dismiss contains documents and exhibits in violation



                                                     2
Case:18-05191-EAG13 Doc#:225 Filed:06/11/20 Entered:06/11/20 21:37:11                                              Desc: Main
                           Document Page 3 of 5


 of Federal Local Rule 5(g) and Local Bankruptcy Rule 9070-1(c) as they have been filed in the

 Spanish language, and, as such, should be stricken as faulty.

        11.         In the alternative, Debtor hereby moves for a motion to compel Movant to file a

 certified translation of the documents and exhibits to the Motion to Dismiss, which are necessary and

 indispensable to resolve the pending matters, in accordance with the applicable Rules.

     II. Debtor’s DSO obligations1.

        12.         First, as evidenced by Movant’s own Motion to Dismiss and Exhibit 1 included

 therewith (in Spanish language), Debtor is responsible for making monthly DSO payments through

 ASUME. There is no controversy on the fact that Debtor is current with his DSO payments through

 ASUME. Movant recognizes as much. However, out of abundance of caution, Debtor include

 ASUME certificate as Exhibit 1 to this motion.

        13.         Second, as evidenced by Movant’s own Motion to Dismiss and Exhibit 1 included

 therewith (in Spanish language), on February 3, 2020, the Court of First Instance, Bayamon Part,

 issued a Resolution, condemning Debtor to a retroactive DSO obligation, totaling $18,050.83, to be

 satisfied through a $500.00 monthly payment plan. There is no controversy on the fact that Debtor is


 1
   The term "domestic support obligation" means a debt that accrues before, on, or after the date of the order for relief in
 a case under this title, including interest that accrues on that debt as provided under applicable nonbankruptcy law
 notwithstanding any provision under this title, that is,

 (A) owed to or recoverable by—

 (i) a spouse, former spouse, or child of the debtor ...

 (B) in the nature of alimony, maintenance, or support ... of such spouse, former spouse, or child of the debtor ... without
 regard to whether such debt is expressly so designated;

 (C) established or subject to establishment before, on, or after the date of the order for relief in a case under this title, by
 reason of applicable provisions of—

 (i) a separate agreement, divorce decree, or property settlement agreement;

 (ii) an order of a court of record ...

 (D) not assigned to a nongovernmental entity, unless that obligation is assigned voluntarily by the spouse, former
 spouse, child of the debtor, or such child's parent, legal guardian, or responsible [**20] relative for the purpose of
 collecting the debt.

                                                                3
Case:18-05191-EAG13 Doc#:225 Filed:06/11/20 Entered:06/11/20 21:37:11                          Desc: Main
                           Document Page 4 of 5


 current with his $500.00 monthly payment plan for retroactive DSO payments imposed by the Court

 of First Instance, Bayamon Part, on February 3, 2020.

       14.       The controversy in this case, and Movant’s sole basis for relief for alleged missed

 postpetition DSO payments, is a $4,550.00 payment imposed by the Court to satisfy Movant’s

 attorney fees, which are not DSO.

       15.       Pursuant to Movant’s own statements “[i]n the instant case the Debtor failed to comply

 with the payment of $4,550.00 ordered by the State Court in the Judgment related to the attorney fees

 incurred by Dr. Cruz in the litigation of the DSO case”. See Motion to Dismiss, Dkt. No. 222, p. 14,

 ¶3 (unnumbered) (emphasis ours).

       16.       In this Circuit, however, in order to raise an obligation as a domestic support

 obligation, such obligation needs to be in the nature of support and thus must be provided for the

 upkeep of the recipient spouse and children. See In re Efron, 495 B.R. 166, 174 (Bankr. D.P.R. 2013)

 citing Smith v. Pritchett (In re Smith), 586 F.3d 69, 73-74 (1st Cir. 2009); Werthen v. Werthen (In re

 Werthen), 329 F.3d 269, 273 (1st Cir. 2003); In re Micek, 473 B.R. 185 (Bankr. E.D.Ky. 2012) (In

 inquiry in determining whether a debt payable to a third party is a priority domestic support obligation

 is the nature of the debt rather than the identity of the creditor).

       17.       In this case, it is evident that the postpetition amount claimed by Movant is for attorney

 fees, as supported by the plain language of the Motion to Dismiss and its Exhibit 1 in support thereof,

 and not a "domestic support obligation" is defined in the Bankruptcy Code under Section 101(14A).

       18.       Owing attorney fees is not grounds for dismissal of the instant case.

       19.       Furthermore, Trustee has informed this Honorable Court that Debtor is up to date and

 in compliance with Chapter 13 Plan Payments (Dkt No. 223).

       20.       For the foregoing reasons, Debtor requests that this Honorable Court denies Movant’s

 Third Motion to Dismiss.



                                                      4
Case:18-05191-EAG13 Doc#:225 Filed:06/11/20 Entered:06/11/20 21:37:11                      Desc: Main
                           Document Page 5 of 5


        WHEREFORE, Debtor respectfully requests that this Honorable Court denies the Motion to

 Dismiss outright for Movant’s lack of standing to seek dismissal of the instant case, and upon finding

 that Debtor is current in his payment plan and DSO obligations, with any further relief the court

 deems proper.

        CERTIFICATE OF SERVICE: I hereby certify that on this same date, we electronically

 filed the foregoing with the Clerk of the Court using the CM/ECF system, which will send notification

 of such filing to all participants of CM/ECF, including the Office of the United States Trustee.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico this 11th day of June 2020.

                                                    MRO Attorneys at Law, LLC
                                                    Attorneys for Debtor
                                                    PO Box 367819
                                                    San Juan, P.R. 00936-7819
                                                    Tel: (787) 404-2204
                                                    Email: mro@prbankruptcy.com
                                                    Web: www.prbankruptcy.com


                                                    s/ Myrna L. Ruiz-Olmo
                                                    USDC-PR 223209




                                                   5
